Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over MARAJ et al (10,660,728) in view of MURATA et al (Towards a fully automated .
As per claim 1, Maraj teaches the claimed “simulating method” comprising the following steps: “a) acquiring an image of a dental arch of a patient, called the "original image" (Maraj, figure 8, step 202); “b) subjecting the original image to a 

 	Claim 2 adds into claim 1 “wherein the modification neural network is trained to: - represent a dental device on an image of a dental arch not bearing the dental device; - delete the representation of a dental device from an image of a dental arch bearing the dental device; or - replace the representation of a dental device in an image of a dental arch bearing the dental device, with the representation of another dental device” which is well-known in the computer graphic art to remove or to replace an object (e.g., dental device) (see Maraj, column 5, line 49 to column 7, line 63 – different visual 

	Claim 3 adds into claim 2 “wherein the dental device is chosen from an orthodontic appliance, a crown, an implant, a bridge, and a veneer” (Maraj, e.g., figure 4).

	Claim 4 adds into claim 1 “wherein the original image is an extra-oral image” (Maraj, column 9, lines 8-25).

	Claim 5 adds into claim 1 “wherein the original image is a photo or a view of a digital three- dimensional model of said arch” (Maraj, column 9, lines 8-25).

	Claim 6 adds into claim 5 “wherein, prior to step a), said view is made hyperrealistic by means of a "conversion" neural network” which is well-known in the art for using a conversion neural network to display a hyper-realistic image (Murata, figure 8).

	Claim 7 adds into claim 5 “wherein, prior to the acquisition of said view, said model is modified” which is obvious in case of a dental treatment with modified teeth.

	Claim 8 adds into claim 7 “wherein said deformation consists in: “a movement of a three-dimensional model of a tooth, and/or - a deformation of a tooth model, and/or a 

	Claim 9 adds into claim 1 “wherein, prior to step b), the modification neural network is trained with a historical training database consisting of a set of historical records, to represent an orthodontic appliance on a bare-dental-arch image, each historical record comprising: - a historical image chosen from a photo of a dental scene containing a dental arch not bearing an orthodontic appliance, a view of a dental scene containing a dental arch not bearing an orthodontic appliance, a photo of a dental scene containing a dental arch bearing an orthodontic appliance, and a view of a model representing a dental arch bearing an orthodontic appliance, and - a historical description specifying whether or not the historical image contains an orthodontic appliance, all orthodontic appliances contained in the historical images being of the same type” which is well-known in the art of neural network for training data based on the historical record of similar typed objects (official notice) (e.g., Maraj, column 8, lines 20-24).

	Claim 10 adds into claim 9 “wherein the type of orthodontic appliance includes active multi-bracket appliances or orthodontic retainers or restraints” (Maraj, column 9, lines 6-25).

	Claim 11 adds into claim 9 “wherein, prior to step b), an operator chooses a type of orthodontic appliance to be represented and a computer specializes the training 

	Claim 12 adds into claim 1 “wherein, in step c), the modified image is presented on the screen of a telephone of the patient or on a mirror, preferably in augmented reality” (Maraj, column 3, lines 34-41).

 	Claim 13 claims “a method for increasing the adherence of a patient to an orthodontic treatment,” the method comprising the following steps: “1) choosing a type of orthodontic appliance and a neural network trained to represent an orthodontic appliance of said type on bare-dental-arch images delivered thereto” (Maraj, Maraj, column 2, lines 36-47; column 8, lines 13-24); “2) simulating, by means of a simulating method as claimed in claim 1, the original image acquired in step a) containing a bare dental arch of the patient and the modification neural network being the neural network chosen in step 1); 3) after step c), depending on an opinion of the patient, determining an orthodontic treatment with an orthodontic appliance of the type chosen in step 1) or recommencing in step 1) with another type of orthodontic appliance” (Maraj, column 5, line 59 to column 6, line 63).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11, “for example such as” is indefinite.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHU K NGUYEN/Primary Examiner, Art Unit 2616